185 F.2d 853
Harry L. ANDERSON, Appellant,v.Tighe E. WOODS, Housing Expediter, Office of the HousingExpediter, Appellee.
No. 11201.
United States Court of Appeals Sixth Circuit.
Dec. 18, 1950

M. D. Smilay, Detroit, Mich., for appellant.
Paul Marshall, Cleveland, Ohio, Wm. A. Moran, Cleveland, Ohio, for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the motion of appellee to dismiss the appeal on the ground that the appeal is from an interlocutory order rather than from a final order, and that, a-cordingly, the said order is not subject to review under the provisions of Title 28 U.S.C.A. § 1291, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the appeal be and is hereby dismissed.